DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
With respect to claim 6, line 8:  “the lens cut” does not have proper antecedent basis.  Applicant should consider changing “the lens cut” to –a lens cut--.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In 
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The following are the closest prior art:
Belcher et al. (2019/0093849) discloses a lighting unit [211, 214] attached to the visor [105] of a mirror [104].  The lighting unit also include a light guide [211].
Schmierer (2010/0265730) discloses a lighting unit [10] attached to the visor [7] of a mirror housing [6].  
Muegge (2018/0079355) discloses a lighting unit [1] used as an indicator attached to the visor [figure 1] of a mirror housing [5].  

Tanaka et al. (7,229,197) discloses a light guide [2] which forms the housing of a rear view mirror and radiates light to the front of the housing in line with the mirror.
Romas et al. (2005/0276058) discloses a lighting unit [5] attached to the visor [4] of a mirror [2].  The lighting unit also include a light guide [21].
Kuo (6,325,517) discloses a lighting device [2] having a lens [25] which wraps around the housing of a rear view mirror and includes a transparent block [124] which is not on the visor edge.
Uken (2009/0213604) discloses a lighting device having a light source and light guide which forms the part of a visor of a rear view mirror.
Evans (2005/0047160) discloses a lighting device having a light source and lens which forms the part of a visor of a rear view mirror.

The following is a statement of reasons for the indication of allowable subject matter regarding the language of claim 1:  
In a unit attached to a side surface facing the vehicle body of a visor of an outer mirror provided to a vehicle body of a vehicle, the unit comprising: 5a light source; a housing configured to accommodate the light source; and light from the light source is emitted to an outside of the housing, wherein the visor has an edge portion which is positioned on a 10rear side of the vehicle on the side surface and is surrounding a mirror of the outer mirror, prior art fails to show or suggest the unit is a BSM unit, a lens is .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/LAURA K TSO/Primary Examiner, Art Unit 2875